DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the After Final amendment, filed 6/24/2021.  Claim 13 has been canceled.  Claims 1-8, 10-12, & 14-17 are pending. 

Allowable Subject Matter
Claims 1-8, 10-12, & 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to barcode readers utilizing monochrome image sensors to generate color images by sequentially obtaining monochrome images when an object is illuminated with different color lights using an illumination assembly.  The independent claims recite uniquely distinct features:
Regarding independent claim 1, a barcode reader configured to be supported by a workstation, the barcode reader comprising: 
a first housing portion supporting a generally horizontal platter having a generally horizontal window; 
a second housing portion supporting a generally vertical window; 
an image capture arrangement having a first set of optical components and a second set of optical components, 

the second set of optical components are positioned at least partially within the second housing portion, the second set of optical components are configured to direct a second FOV through the generally vertical window; 
an illumination assembly, the illumination assembly including an illumination source configured to emit a first illumination light having a first color, a second illumination light having a second color, and a third illumination light having a third color, each of the first color, the second color, and the third color being different from one another; and 
a controller configured to: 
cause the illumination source to sequentially 1) illuminate an object with the first illumination light and cause the image capture arrangement to capture first monochrome image data while the object is illuminated with the first illumination light; 2) illuminate the object with the second illumination light and cause the image capture arrangement to capture second monochrome image data while the object is illuminated with the second illumination light; and 3) illuminate the object with the third illumination light and cause the image capture arrangement to capture third monochrome image data while the object is illuminated with the third illumination light; and 
process the first monochrome image data, the second monochrome image data, and the third monochrome image data to determine a color associated with the object, 
wherein the controller is configured to determine the color associated with the object by generating a color vector of the object based on the first monochrome image data, the second monochrome image data, and the third monochrome image data and comparing the color vector to reference data, and 
wherein the object is a non-barcode object.
Regarding independent claim 10, a barcode reader, comprising: 
an illumination assembly, the illumination assembly including an illumination source configured to emit a first illumination light having a first color, a second illumination light having a second color, and a third illumination light having a third color, each of the first color, the second color, and the third color being different from one another; 
an imaging assembly including image capture components; and 
a controller configured to: 
cause the illumination assembly to illuminate an object with the first illumination light, the second illumination light, and the third illumination light and configured to cause the imaging assembly to capture monochrome image data when the illumination assembly illuminates the object with the first illumination light, the second illumination light, and the third illumination light; and 
process the monochrome image data to determine a color associated with the object, 
wherein the controller is configured to determine the color associated with the object by generating a color vector of the object based on the first monochrome image data, the second 4monochrome image data, and the third monochrome image data and comparing the color vector to reference data, and 
wherein the object is a non-barcode object.
Regarding independent claim 15, a barcode reader, comprising: 
5a housing; 
an illumination assembly disposed in the housing, the illumination assembly including an illumination source configured to emit a first illumination light having a first color, a second illumination light having a second color, and a third illumination light having a third color, each of the first color, the second color, and the third color being different from one another; 
an imaging assembly including image capture components; and 
a controller configured to: 
cause the illumination source to sequentially 1) illuminate an object with the first illumination light and cause the imaging assembly to capture first monochrome image data while the object is illuminated with the first illumination light; 2) illuminate the object with the second illumination light and cause the imaging assembly to capture second monochrome image data while the object is illuminated with the second illumination light; and 3) illuminate the object with the third illumination light and cause the imaging assembly to capture third monochrome image data while the object is illuminated with the third illumination light; and 
process the first monochrome image data, the second monochrome image data, and the third monochrome image data to determine a color associated with the object, 
wherein the controller is configured to determine the color of the object by generating a color vector of the object based on the first monochrome image data, the second monochrome image data, and the third monochrome image data and comparing the color vector to reference data, and 
wherein the object is a non-barcode object.
The closest prior art, Crooks (US 2017/0154254 A1) fails to anticipate or render obvious at least the underlined limitations.
Crooks discloses utilizing a monochrome image sensor in combination with both white and multi-colored LEDs in order to detect the color of an object [0029-0031 & 0052-0060]. 
However, Crooks fails to teach or fairly suggest at least the underlined limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.
Dependent claims 2-8, 11, 12, 14, 16, & 17 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876